Citation Nr: 0831991	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-33 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits awarded the veteran by reason of the July 2006 grant 
of service connection for bilateral hearing loss and 
tinnitus.  

[The issues of entitlement to service connection for a 
cardiovascular disorder asserted to be secondary to the 
service-connected post-traumatic stress disorder (PTSD), 
residuals of a cerebrovascular accident asserted to be 
secondary to the service-connected PTSD, a respiratory 
disorder, a gastrointestinal disorder, pneumonia asserted to 
be secondary to the service-connected PTSD, a hypothyroid 
disorder, and a disability manifested by hyperlipidemia; 
entitlement to increased ratings for the service-connected 
bilateral hearing loss, tinnitus, and PTSD; entitlement to a 
total disability rating based on individual unemployability; 
whether a finding of incompetency to handle disbursement of 
funds was proper; and entitlement to an effective date 
earlier than March 1, 2007 for the grant of basic eligibility 
for Dependents' Educational Assistance benefits pursuant to 
38 U.S.C.A., chapter 35 will be the subjects of separate 
decisions by the Board.]  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1942 
to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision in which the 
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina determined that the veteran's 
attorney was not entitled to payment of additional attorney 
fees from past-due benefits awarded the veteran by reason of 
the July 2006 grant of service connection for bilateral 
hearing loss and tinnitus.  


FINDINGS OF FACT

1.  By a July 2006 rating action, the RO granted service 
connection for bilateral hearing loss (30%, from December 14, 
2004) and for tinnitus (10%, from April 11, 2006).  
2.  There remains no Board decision on the matter regarding 
service connection for either hearing loss or tinnitus.  

3.  By a September 2007 rating action, the RO awarded an 
increased evaluation of 50%, effective from March 1, 2007, 
for the service-connected bilateral hearing loss.  

4.  In a separate decision dated on the same day as the 
instant Board decision, the Board awards an initial rating of 
40%, but no higher, between December 14, 2004 and 
February 28, 2007 for the veteran's bilateral hearing loss 
and denies an increased rating (greater than the currently 
assigned evaluation of 50%) for this service-connected 
disability since March 1, 2007.  

5.  That separate Board decision dated on the same day as the 
instant Board decision is the first adjudication, by the 
Board, of any matter pertaining to the veteran's rating of 
his hearing loss disability.  


CONCLUSION OF LAW

The criteria of the payment of attorney fees from past-due 
benefits based on the July 2006 grant of service connection 
for bilateral hearing loss and tinnitus have not been met.  
38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 20.609 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2006)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

In this regard, the Board acknowledges that the appellant has 
not been provided notice consistent with the requirements of 
the VCAA.  This case, however, involves the application of VA 
law and regulations pertaining to the payment of attorney 
fees from past-due benefits.  As such, the law, and not the 
facts, are dispositive.  No amount of evidentiary development 
will change the outcome.  See, e.g., Manning v. Principi, 
16 Vet. App. 534 (2002).  See also VAOGCPREC 5-2004 (June 23, 
2004).  Accordingly, the Board will proceed to adjudicate 
this current decision on the merits.  

A claimant may have attorney representation for the 
prosecution of claims for VA benefits.  38 U.S.C.A. 
§ 5904(a).  An attorney may charge a fee for such 
representation only if specified statutory and regulatory 
criteria are satisfied.  In this regard, the Board notes that 
the statutory and regulatory criteria pertaining to VA fee 
agreements changed, effective June 23, 2008.  See 73 Fed. 
Reg. 29852-29880 (May 22, 2008).  Given that the attorney 
representation in the present case, however, occurred 
entirely before the effective date of the change of these 
requirements, the prior statutory and regulatory provisions 
pertaining to payment of attorney fees from past-due benefits 
apply.  See 38 U.S.C.A. § 5904; 38 C.F.R. § 20.609(c).  

According to the former criteria, a fee may not be charged, 
allowed, or paid for services of an attorney with respect to 
services provided before the date on which the Board first 
makes a final decision in the case.  Such a fee may be 
charged, allowed, or paid in the case of services provided 
after such date only if an attorney is retained with respect 
to such case before the end of the one-year period beginning 
on that date.  38 U.S.C.A. § 5904(c)(1).  See also 38 C.F.R. 
§ 20.609(c) (which stipulates that an attorney may charge 
fees only if a final Board decision has been promulgated with 
respect to the issue involved and if the attorney was 
retained not later than one year following the date on which 
that Board decision was promulgated); In the Matter of the 
Fee Agreement of Mason, 13 Vet. App. 79, 83-86 (1999); & In 
the Matter of the Fee Agreement of Smith, 4 Vet. App. 487, 
490 (1993).  The issue extant in the final Board decision in 
a case must be the same issue for which the attorney is 
seeking payment.  In the Matter of the Fee Agreement of 
Stanley, 10 Vet. App. 104, 107 (1997).  

The facts are not in dispute in the present case.  By a July 
2006 rating action, the RO granted service connection for 
bilateral hearing loss (30%, from December 14, 2004) and for 
tinnitus (10%, from April 11, 2006).  The veteran's attorney 
has filed a claim for attorney fees from past-due benefits 
awarded the veteran by reason of the July 2006 grant of 
service connection for bilateral hearing loss and tinnitus.  

The law clearly states that an attorney may charge fees only 
if a final Board decision has been promulgated with respect 
to the issue involved and the attorney was retained not later 
than one year following the date on which that Board decision 
was promulgated.  See 38 U.S.C.A. § 5904(c)(1) & 38 C.F.R. 
§ 20.609(c).  Significantly, however, there remains no Board 
decision regarding the matter of service connection for 
hearing loss or tinnitus.  Consequently, the veteran's 
attorney's claim for attorney fees from past-due benefits 
awarded the veteran by reason of the July 2006 grant of 
service connection for bilateral hearing loss and tinnitus 
must be denied.  

The Board does note, however, that, by a September 2007 
rating action, the RO awarded an increased evaluation of 50%, 
effective from March 1, 2007, for the service-connected 
bilateral hearing loss.  Importantly, in a separate decision 
dated on the same day as the instant Board decision, the 
Board awards an initial rating of 40%, but no higher, between 
December 14, 2004 and February 28, 2007 for the veteran's 
bilateral hearing loss and denies an increased rating 
(greater than the currently assigned evaluation of 50%) for 
this service-connected disability since March 1, 2007.  That 
separate Board decision dated on the same day as the instant 
Board decision is the first adjudication, by the Board, of 
any matter pertaining to the rating of the veteran's hearing 
loss.  

Clearly, the triggering event for payment of attorney's fees 
from past-due benefits awarded the veteran by reason of the 
grant of an increased rating for his service-connected 
bilateral hearing loss happened today, when, by a separate 
decision, the Board rendered a final decision pertaining to 
the veteran's claim for an increased rating for his 
service-connected bilateral hearing loss.  The instant 
Board's decision denying the veteran's attorney's claim for 
payment of attorney fees from past-due benefits awarded the 
veteran by reason of the July 2006 RO grant of service 
connection for bilateral hearing loss and tinnitus does not 
preclude the attorney from filing a claim for fees from 
past-due benefits awarded the veteran by reason of the award 
of an increased rating for his hearing loss.  





(CONTINUED ON NEXT PAGE)

ORDER

Eligibility for payment of attorney fees from past-due 
benefits awarded the veteran by reason of the July 2006 grant 
of service connection for bilateral hearing loss and tinnitus 
is denied.  



	                        
____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


